Citation Nr: 0419525	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a heart disability (also claimed as 
pericardial chest wall pain) has been received.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for migraines.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1991 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002, rating decision by 
the Department of Veterans Affairs (VA) Columbia South 
Carolina, Regional Office (RO), which continued a 10 percent 
evaluation for migraine headaches and determined that new and 
material evidence to reopen the claim of service connection 
for a heart disability had not been submitted.  

In January 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In a September 1995 rating decision, the RO denied 
service connection for a heart disability; the veteran was 
notified of that decision the same month, and did not 
initiate an appeal.  It was held that there was no evidence 
of heart disability in service or caused by service.  

3.  The additional evidence associated with the claims file 
since the unappealed September 1995 denial does not, by 
itself or considered with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for a heart disability and does not 
raise a reasonable possibility of substantiating the claim.  

4.  The veteran's service connected headache disability is 
manifested by subjective complaints fairly violent left-sided 
headaches once a week that begins with lights in front of the 
eyes, followed by light sensitivity, throbbing pain, 
particularly with sudden movement like a hangover, nausea and 
vomiting, but the objective evidence does not establish 
migraines with very completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The September 1995 RO denial of the claim of service 
connection for a heart disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  

2.  Evidence received subsequent to the unappealed September 
1995 rating decision, is not new and material and the claim 
is not reopened for service connection for a heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).  

3.  With resolution of reasonable doubt, the criteria for an 
evaluation of 30 percent, but no more, for migraines have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA to provide notice and assist claimants in 
substantiating their claims.  Pub. L. 106-419, 114 Stat. 1828 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2004))

The VCAA specifically requires VA to advise a claimant of the 
evidence needed to substantiate claims, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  In May 2002, the veteran was provided this notice 
with regard to his petition to reopen the claim for service 
connection for a heart disability.  In October 2002, he was 
provided this notice with regard to his increased rating 
claim.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  

In this case, the veteran received pre-adjudication notice 
with regard to his heart condition claim.  

The notice with regard to his migraine claim was provided 
after the initial adjudication.  However, the remedy 
announced in Pelegrini was a remand for VA to provide the 
needed notice.  The veteran essentially received this remedy, 
inasmuch as he was subsequently provided with the required 
notice.

The Pelegrini court also held that VCAA notice should, in 
accordance with 38 C.F.R. § 3.159(b) (2004), tell claimants 
to submit relevant evidence in their possession.  The 
veteran's VCAA notices told him that he could submit relevant 
evidence to VA.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  

In accordance with the VCAA the veteran was afforded an 
examination to evaluate the current severity of his 
migraines.  38 U.S.C.A. § 5103A(d).  The RO has not provided 
an examination with regard to the heart claim, but such an 
examination is not required prior to reopening a previously 
denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  

II.  Analysis

A.  Whether new and material evidence to reopen a claim for 
service connection for a heart disability (also claimed as 
pericardial chest wall pain) has been received

The veteran submitted a claim for service connection in July 
1995.  In a rating decision dated in September 1995, service 
connection for a heart condition was denied.  the RO 
concluded that the service medical records did not show that 
the veteran suffered from a heart disability in service.  He 
was given notice of this decision in September 1995.

The present claim was initiated when the veteran submitted a 
statement to the RO, in March 2002, which the RO construed as 
a petition to reopen the previously denied claim for service 
connection for a heart disability.

Because the veteran did not submit a notice of disagreement 
within one year, the September 1995 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, "new" evidence is defined as evidence not previously 
submitted to agency decisionmakers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered by the RO in September 1995 included 
service medical records submitted by the veteran, which 
showed that he complained of chest pain, but that there was 
no treatment for, or diagnosis referable to a heart 
disability.  A January 1993 echocardiogram report showed 
normal echocardiogram; rule out pericarditis and effusion.  

A February 1993 report indicated that the cardiovascular, 
pulmonary and osseous structures were normal.  The conclusion 
was normal chest.  A subsequent February 1993 report 
indicated that the cardiomediastinal silhouette was normal, 
pulmonary vessels were normal and the lungs were expanded and 
clear.  The impression was no active chest disease seen; rule 
out myocardial infarction.  

Reports of March 1994 and January 1995 indicated that the 
there were no retractions of the chest.  The veteran's lungs 
were clear to auscultation and breath sounds were equal.  The 
heart had regular rate and rhythm without murmurs, ectopy, 
gallops, or rubs.  The diagnosis was chest wall pain.  

On VA examination of September 1995, the veteran reported a 
history of pericarditis in 1992 with no evidence of 
recurrence since that time, frequent chest pains, which 
appeared to have an anxiety component, and a history of 
palpitations.  He reported no history of syncope or near 
syncope.  The cardiovascular examination revealed a regular 
rate and rhythm without murmur, rubs or gallops.  No carotid 
bruit was noted.  Blood pressure was 130/80.  Lungs were 
clear.  The electrocardiogram (EKG) showed normal sinus 
rhythm with normal axis, nonspecific inferior ST and T wave 
changed noted.  The diagnoses were history of pericarditis, 
frequent atypical chest pain, and history of palpitations.  

Evidence submitted since the final unappealed September 1995 
RO decision, is listed below.

A private medical report of March 1996 reports that the 
veteran had an echocardiogram, and an exercise stress test, 
which were apparently normal.  He complained of mild chest 
pain since that time, but had more severe pain recently.   
The veteran denied hypertension, diabetes mellitus, tobacco 
use, or hypercholesterolemia.  His grandfather had bypass 
surgery at age 40.  

The physical examination revealed blood pressure of 116/70.  
His chest was clear to auscultation.  Heart had regular rate 
and rhythm.  First heart sound (S1) and second heart sound 
(S2) were normal.  There was no third heart or fourth heart 
sound.  There was no significant murmur and no rub.  The 
impression was chest pain, unknown etiology; question of 
pericarditis in 1993 while in the military; and family 
history of premature coronary disease with grandfather having 
coronary artery bypass graft in his 40s.

A private stress echocardiogram in April 1996 revealed normal 
sinus rhythm, inferior T wave abnormality, normal 
contractility of all left ventricular segments, no 
pericardial effusion, and no other obvious structural cardiac 
problems.  Maximum heart rate was 178 and blood pressure was 
178/96.  The veteran did not experience chest pain on 
exercise.  There were no significant arrhythmias, conduction 
abnormalities or pathologic ST segment shifts recorded with 
exercise.  The impression was structurally normal heart by 
echo, no effusion to suggest pericarditis and normal stress 
echocardiogram implying that he did not have significant 
coronary disease.  

A December 2001 private radiology report showed that 
posterior anterior and lateral views of the chest showed 
suboptimal inspiration.  The heart size was accentuated with 
somewhat globular shape, but the cardiothoracic ratio was in 
the normal range.  Pulmonary vascularity was unremarkable.  
No active disease or effusion was seen.  The bony thorax 
appeared intact.  The impression was suboptimal inspiration 
with prominent cardiac shadow.  No active disease was seen.  

VA medical reports dated from February 1998 to October 2003 
show that the veteran complained of discomfort in his chest.  
A March 2002 report indicates that the veteran reported that 
he had pericarditis while in the military and that he was 
seen by cardiology with multiple diagnostic testing done, 
including echocardiogram, stress testing, and other tests, 
and he was told that he did not have heart artery disease.  

An EKG was interpreted as "unusual poor axis, possible 
ectopic atrial rhythm, T wave abnormality, consider inferior 
ischemia" with EKG of November 1997 showing "atrial rhythm, 
rate 73, nonspecific inferior T wave abnormalities."  The 
veteran's lungs were clear to auscultation.  His 
cardiovascular examination revealed regular rate and rhythm 
without gallops or rubs.  

The assessment was chest discomfort of uncertain etiology 
with a history of pericarditis, which needed follow up and 
with echocardiogram done for evaluation of the pericardium 
and valves, ejection fraction, etc., and also scheduled for a 
myocardial perfusion scan to further assess if EKG changes 
noted as far back as 1997 are related to impair coronary 
vascular flow.  On myocardial perfusion imaging of May 2002, 
the veteran exercised for seven minutes and 43 seconds 
achieving a final heart rate of 160 beats per minute and 
blood pressure of 125/68.  The impression was normal study.  

Reports dated from November 2002 and October 2003 indicate 
that the veteran complained of lateral chest pain and a 
history of pericarditis.  He reported no dizziness or blurred 
vision, but that he had intermittent headaches.  He denied 
dyspnea or paroxysmal nocturnal dyspnea.  On examination his 
lungs were clear and respirations were even and unlabored.  
Cardiovascular examination revealed normal S1 and S2, regular 
rate and rhythm without murmur, rub or gallop and no jugular 
venous distension.  The assessment was atypical chest pain 
with history of pericarditis.  

At a RO hearing dated January 2004, the veteran testified 
that he started to experience heart problems in service.  He 
reported that his symptoms were increased heart rate, pain in 
his left arm and shortness of breath.  He reported that he 
was told that he had had a slight heart attack due to 
pericarditis and inflammation of his heart because of an 
infection he had around his heart.  He reported present 
complaints of high blood pressure and chest pain, which 
sometimes radiated into his arms.  He also reported that he 
had an abnormal EKG.  He reported that he was currently being 
treated with nitroglycerine for high blood pressure.  He also 
reported that he was taking lisinopril for his hypertension.  

The evidence received since the RO's September 1995 denial 
does not relate to any unestablished fact necessary to 
substantiate the claim for service connection for a heart 
disability.  While the veteran was suspected at times of 
having heart disease, diagnostic studies consistently showed 
no current heart disease.  

In other words, the competent medical evidence does not show 
a current heart disability.  The newly received evidence 
shows that the veteran continues to assert that he has a 
current heart disability related to service, namely the 
continued complaints of chest pain.  The Board notes that 
these assertions merely reiterate the veteran's assertions 
advanced in connection with the prior claim; hence, such 
evidence is cumulative and not "new" for the purposes of 
reopening the claim.  

The veteran did testify that he was told he had residuals of 
a slight myocardial infarction related to pericarditis, 
presumably in service.  Such testimony is medical hearsay, 
and of no probative value.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Ordinarily VA would have a duty to tell the 
veteran to obtain a statement from the medical professional 
who provided this opinion.  Id.  However, diagnostic studies 
have affirmatively ruled out a myocardial infarction.  

The remainder of his hearing testimony and contentions aired 
since September 1995, repeat contentions that were raised 
previously.  He has asserted that his heart problems began 
during active service when he experienced his increased chest 
pains.  Even if new, his statements are not material because 
the veteran is a layperson.  

Moreover, as a layperson without the appropriate medical 
training and experience, the veteran is not competent to 
provide a probative opinion on a medical matter, such as 
whether the currently claimed disability, in fact, exists, or 
whether there exists a medical relationship between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the reasons and bases set forth above, the Board finds 
that the evidence submitted since the September 1995 rating 
decision does not constitute new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a heart disability.  Thus, the benefits sought 
on appeal must be denied.  

B.  Increased Evaluation for Migraines

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A 10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

In the March 1995 rating decision the RO granted service 
connection for migraines with an evaluation of 10 percent 
disabling.

On VA examination of May 2002, the veteran reported a history 
of headaches for the past eight years.  He reported that his 
headaches usually occurred in the left temple and usually 
were throbbing headaches not preceded by any aura.  The 
headaches usually occurred about two times per week, lasting 
about one to two hours, and were usually relieved by lying 
down.  He reported using pain medication such as etodolac.  
He also reported that during the headaches he had 
photophobia, phonophobia, and nausea, but no vomiting.  The 
headaches were not incapacitating.  He was not on any 
prophylactic medications for headaches.  He denied 
dysarthria, dysphagia, diplopia, or dizziness.  He denied any 
syncope or pre-syncope.  

On examination, no abnormalities were reported.  The 
impression was a history of mixed vascular headaches with a 
predominantly migraine component, which was well controlled 
on etodolac abortive therapy.  The veteran was not on any 
prophylactic medications for his migraines.  It was the 
examiner's opinion that the veteran's migraines should not 
cause him any functional impairment, and should not cause him 
to have any problems procuring any type of employment.  

On VA examination of January 2004 the veteran reported that 
once a week he had fairly violent left-sided headaches that 
began with lights in front of the eyes, followed by light 
sensitivity, throbbing pain, particularly with sudden 
movement like a hangover, nausea and vomiting.  He reported 
that headaches lasted approximately two to three days.  He 
elaborated that he worked in a barber shop and approximately 
twice a month, he either could not make it to work, or had to 
leave early because he could not do the job.  He reported 
headaches once a week, the typical migraines, and 
occasionally, he might have two per week.  

The neurological examination showed an awake, alert, 
cooperative individual.  He was up and about.  He had normal 
mentation and gait, normal cranial nerves, coordination 
strength, sensation and deep tendon reflexes.  The impression 
was migraine headaches.  A CT scan revealed no intracranial 
lesions.  The ventricular system had a normal appearance.

At a RO hearing dated January 2004, the veteran reported that 
he had attacks on average of once a month over the last 
several months.  He further reported that his headaches 
affected his work.  He reported that he was taking blood 
pressure medication, but was discontinued off the migraine 
headache medication.  He also reported that thunderstorms and 
lightening caused his headaches to occur more often and that 
he would go to a dark room and lie down and just be still to 
relieve the headaches.  He also reported that the medications 
he was taking for the migraine headaches weren't working.  

The medical evidence shows that the veteran has described 
migraines that are prostrating, inasmuch as they require him 
to lie down.  The most recent evidence consists of his 
testimony in January 2004 and the results of the VA 
examination conducted later that month.  

While it was reported on the examination that he had 
headaches once per week, his testimony was to the effect that 
he had prostrating attacks averaging once per month.

Since the most recent evidence is that he has prostrating 
attacks once per month, the Board concludes that the 
veteran's service-connected headaches warrant a 30 percent 
rating under Diagnostic Code 8100.  

For the next higher evaluation of 50 percent, to be granted, 
the veteran's headaches must be shown to be completely 
prostrating on a very frequent basis and to be productive of 
severe economic inadaptability.  Although the Board has taken 
into account the frequency of the veteran's headaches, which 
he reports occur weekly, the severity of those headaches does 
not reflect that they are prostrating.  Since he has reported 
prostrating attacks only once per month, and the current 
evidence does not document more frequent attacks, a 
disability rating in excess of 30 percent under Diagnostic 
Code 8100 is not warranted.  


ORDER

As new and material evidence has not been received, the 
petition to reopen the veteran's claim for service connection 
for a heart disability (also claimed as pericardial chest 
wall pain) is denied.  

With resolution of reasonable doubt entitlement to an 
evaluation of 30 percent, but no more, for migraine 
headaches, is granted, subject to the law and regulations 
governing the award of monetary benefits.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



